NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 FRANS BUNYAMIN,                                   No. 14-72036

              Petitioner,                          Agency No. A095-025-053

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Frans Bunyamin, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Bunyamin claims he suffered past persecution and established a clear

probability of future persecution based on his membership in a disfavored group of

Chinese Christians in Indonesia. Substantial evidence supports the agency’s

conclusion that Bunyamin’s past mistreatment, including discrimination,

harassment, being robbed while in school, and having stones thrown at his home in

a threatening manner, did not rise to the level of persecution. See Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (no showing of past persecution

where Chinese Christian was harassed, threatened, discriminated against,

wrongfully arrested, and beaten by a mob in Indonesia).

      Substantial evidence also supports the agency’s determination that, under a

disfavored group analysis, Bunyamin failed to establish sufficient individualized

risk to show it is more likely than not that he would be persecuted in Indonesia.

See id. at 978-80; see also Wakkary v. Holder, 558 F.3d 1049, 1066 (9th Cir. 2009)

(“[a]n application for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence to prevail than would an asylum



                                          2                                    14-72036
applicant”). Thus, Bunyamin’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                       3                            14-72036